                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MATTHEW M. HOWLE,                               Case No. 18-04130 BLF (PR)
                                  11
                                                            Petitioner,
                                  12                                                     JUDGMENT
Northern District of California
 United States District Court




                                  13               v.

                                  14
                                         NAPA DEPT. OF CORRECTIONS,
                                  15
                                                           Respondent.
                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is DISMISSED.
                                  19   Judgment is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: _____________________
                                               November 5, 2018                          ________________________
                                  23                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\EJD\HC.18\04130Howle_judgment.docx
                                  26

                                  27

                                  28
